DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2015/0322368).
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. As previously set forth, Patel discloses a method for preventing or reducing low speed pre-ignition (LSPI) in an engine lubricated with a lubricating oil by using as the lubricating oil a formulated oil.  Patel discloses that the formulated oil has a composition including a lubricating oil base stock as a major component and at least one boron-containing compound as a minor component.  
Thus the prior art to Patel specifically discloses that boron-containing compounds, and borated dispersants specifically, are essential for preventing or reducing low speed pre-ignition in an engine lubricated with a lubricating oil composition. 
Patel discloses that the boron-containing compound includes at least one borated dispersant, or a mixture of a boron-containing compound and a non-borated dispersant.  
Patel discloses that LSPI is a type of abnormal combustion affecting engines operating at high brake mean effective pressure (BMEP) and low engine speed (RPM).  Patel discloses engine operation at 2000 revolutions per minute (RPM) and brake mean effective pressure (BMEP) at 18 bar [0012].  
Patel teaches that this includes internal combustion engines using a variety of fuels, including natural gas, gasoline, diesel, biofuels, and the like.  Patel teaches that downsized, down-speed, turbocharged engines the most susceptible to operating under these engine conditions and are thus more susceptible to LSPI [0007]. 
Patel discloses that the lubricating base oils useful in the invention includes both natural oils and synthetic oils [0039].  Patel discloses that natural oils suitable for use in formulating the 
Patel discloses that preferably the boron-containing compound includes a borated succinimide, a borated succinate ester, a borated succinate ester amide, a borated Mannich base, and mixtures thereof [0067].  Patel teaches that preferred boron-containing compounds include borated polyisobutylene succinimides [0081]. Patel discloses that the boron-containing compound may be present in the formulated lubricating oil composition in an amount of about 0.1 to 20 weight %, and preferably from 0.5 to 4 weight % [0081].    
Patel discloses the addition of other additives to the formulated lubricating oil compositions including detergents, antiwear agents, viscosity index improvers and antioxidants.  Patel teaches that suitable antioxidants include phenolic antioxidants [0137] and amine antioxidants [0139] both of which are ashless (metal-free) antioxidants. Patel discloses that antioxidants may be used in an amount of 0.01 to 5 weight %, preferably 0.01 to 2 weight % [0142].  
Patel discloses a wide variety of detergents including magnesium sulfonate [0091] and magnesium salicylate [0098] which may be added to the lubricant compositions in an amount ranging from about 1.0 to 6.0 weight %, more preferably from about 0.5 to about 1.5 weight % [0108].    
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Thus the examiner is of the position that Patel meets the limitations of the claimed method for reducing low speed pre-ignition events in a spark-ignited direct injection internal 
Response to Arguments
In response applicant argued that Patel fails to require the combination of a boron-containing ashless dispersant, an ashless antioxidant and a magnesium detergent at the treat rates required in instant claim 1.
As set forth above, Patel clearly discloses that the at least one boron-containing compound includes at least one borated dispersant or a mixture of a boron-containing compound and a non-borated dispersant. It is noted that EX10, EX11 and EX12 set forth in applicant’s specification contain a mixture of a borated dispersant and a boron-free dispersant, which is clearly taught by Patel in a preferred embodiment, for preventing or reducing LSPI events.
 Applicant presented rebuttal evidence set forth in the specification and argued that EX7 and EX8 do not include a boron-containing dispersant, and performed poorly in the GM Ecotec LSPI test.  EX9, although not containing a boron-compound, performed much better due to high levels of magnesium.  However, applicant argued that EX10, EX11 and EX12, containing a boron-containing dispersant, as ashless antioxidant, and a magnesium detergent, all produced zero LSPI events per 100,000 cycles in the GM Ecotec LSPI test.   
Applicant arguments have been fully considered but are not deemed to be persuasive.  Applicant argued that nowhere is there any motivation found in Patel to select the exact claimed additives at the specific treat rates.  As set forth hereinabove, the amounts in independent claim 1 
  Applicant’s rebuttal evidence includes evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. “Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties”. In re Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. 
However, the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990).
Applicant essentially argued that the boron-containing dispersant in combination with a magnesium detergent is key to the invention.  However, Examples 10-12 in the specification contain borated dispersant2 which is a borated polyisobutylene (Mn 2300) based succinimide dispersant prepared with ethylene polyamines (TBN 498).  The claims are not limited to such as dispersant. Independent Claim 1 broadly recites “a boron-containing ashless dispersant”.  Applicant discloses that the boron-containing ashless dispersant may be various succinimide dispersants, high molecular weight esters [0046], Mannich bases [0048], and dispersants comprising a quaternary ammonium salt [0049]; all of which may be reacted with a borating (or boronating) agent resulting in incorporation or association of boron or a boron-containing moiety with the ashless dispersant [0051].  The examiner is of the position that Examples containing one specific borated dispersant are not commensurate in scope with “a boron-containing ashless dispersant” of independent claim 1.
In regard to the magnesium containing detergent, Examples 9-12 contain “Mg Detergent7” which is “a combination of overbased magnesium alkylbenzene sulfonate and 
Additionally, EX10, EX11 and EX12 contain a DVM Booster in amounts of 0.25 wt% and 0.58 wt.% which is not present in the other Examples and which may contribute to the improved results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
January 24, 2022